Dore, J.
(dissenting). We think the reduction of the tentative award made by the Special Term in its final decree was proper. Of course the claimant was under no duty to spend the $5,000 award received in the prior change of grade proceeding and might, as he did, retain that sum and allow the building to remain as it originally was, above grade. But that $5,000 Was awarded because the property was damaged to that extent.
In the prior proceeding, claimant’s experts testified that by reason of the damage imposed by the change of grade, it would be necessary to lower the building approximately two feet to bring it to the new grade as established, and that other reconstruction work would be necessary to make the building rentable and salable. On the basis of that proof, $5,000 was awarded for such damages. The ruling of the Special Term, now appealed from, merely holds that the claimant, who received that sum for such damages, cannot, when the entire building is later condemned, collect the full market value of it as an undamaged building on appraisals that make no deduction for the damages caused by the change of grade.
At the hearing of the city’s objections to the tentative award, the testimony of both city experts clearly shows they had not originally appraised the property as property in a damaged condition still above grade. Their failure to draw the proper conclusions either from the photograph or the view of the building was not an irrevocable bar to the correction of the mistake. If the experts erred on a mistaken assumption that the building was on grade, the court was not obliged to perpetuate that error but could correct it before the entry of a final decree.
Appellant’s contention amounts to the claim that having received an award of $5,000 as damages in order to restore the building ■to the new grade, and not having expended it, so that the building still remains in the damaged condition for which that award was given, he may, nevertheless, in a later condemnation proceeding procure an award based on the value of the building without any diminution for its damaged condition. On the condemnation proceeding it was still an off-grade building. Special Term properly held that appellant should not be compensated for it as though it were an on-grade building.
*624The final decree appealed from should in all respects be affirmed, with costs.
Martin, P. J., concurs.
Final decree, so far as appealed from, modified by increasing the award to the sum of $29,541.99 with interest, and, as so modified, affirmed, with costs to the claimant-appellant. Settle order on notice.